DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 02/23/2022.  Claims 21-40 are pending.  Claims 21, 38, and 40 are independent.  Claims 29 and 36 have been withdrawn from consideration.
Election/Restrictions
Applicant’s election without traverse of Species F (Figures 31A-32B) in the reply filed on 02/23/2022 is acknowledged.
Claims 29 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “articulation control member configured to be selectively manipulated by an operator” and “transmission assembly…configured to transmit selective manipulation of the articulation control member to the articulation section to selectively actuate the articulation section” in claim 21, “an articulation control member…configured to be selectively manipulated by an operator” and “a transmission assembly…configured to transmit selective manipulation of the articulation control member to at least one of the first and second elongate members to selectively actuate the articulation section” in claim 38, and “an articulation control member configured to be selectively manipulated by an operator” and “a transmission assembly…configured to transmit selective manipulation of the articulation control member to the articulation section to selectively actuate the articulation section” in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 27, 28, 30-34, and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrell et al. (US Pub. No.: 2015/0320437).
Regarding claims 21-25, 27, 28, 30-34, and 37-40, Worrell discloses a surgical instrument (121100, Figs. 152-155) and method, comprising: (a) a shaft assembly (121030, Figs. 152-155), including: (i) a proximal end portion (proximal end portion of 121030 extending through 121100, Fig. 152-155) defining a longitudinal axis (Figs. 152-155), (ii) a distal end portion (distal end portion near 121040, Fig. 152) configured to receive an end effector (121040, Fig. 152), and (iii) an articulation section (121130, Fig. 152) configured to actuate and thereby deflect the distal end portion relative to the longitudinal axis (Para. [0801]); and (b) an articulation control assembly (121100, Fig. 152), including: (i) an articulation control member (121120, Fig. 152) configured to be selectively manipulated by an operator, (ii) a transmission assembly (combination of 12261 and 12262, Figs. 141, 144, and 154 and Paras. [0744] and [0802]) operatively connected between the articulation control member and the articulation section and configured to transmit selective manipulation of the articulation control member to the articulation section to selectively actuate the articulation section (Paras. [0744] and [0802]), and (iii) an articulation control lock (level arm 121210 or combination of level arm 121210 and a lock feature, Fig. 153 and Paras. [0806]-[0809])  operatively connected to the articulation section and configured to selectively transition between a locked articulation state and an unlocked articulation state, wherein the articulation control lock in the locked articulation state increases rigidity of the articulation section thereby inhibiting deflection of the articulation section, and wherein the articulation control lock in the unlocked articulation state decreases rigidity of the articulation section thereby allowing greater deflection of the articulation section relative to the locked articulation state (Paras. [0806]-[0809]); wherein the articulation section includes a first elongate member (121140, Figs. 153) extending through at least a portion of the proximal end portion and configured to selectively longitudinally translate to thereby urge deflection of the distal end portion (Paras. [0801]-[0802]), and wherein the transmission assembly is operatively connected between the articulation control member and the first elongate member of the articulation section (Figs. 141, 144, and 154 and Paras. [0744] and [0802]); wherein the articulation control lock is operatively connected to the first elongate member and configured to selectively transition between the locked articulation state and the unlocked articulation state via a variable locking force (Figs. 153-154 and Paras. [0805]-[0809], the articulation control lock is operatively connected to the first elongate member and configured to selectively transition between the locked articulation state and the unlocked articulation state via a variable locking force from the spring 121224 by the articulation control lock, such that the displacement of the spring by the articulation control lock provides the variable locking force), wherein the articulation control lock in the locked articulation state increases the variable locking force on the first elongate member to increase rigidity of the articulation section thereby inhibiting deflection of the articulation section (Paras. [0807]-[0809]), and wherein the articulation control lock in the unlocked articulation state decreases the variable locking force on the first elongate member to decrease rigidity of the articulation section thereby allowing greater deflection of the articulation section relative to the locked articulation state (Paras. [0806]-[0807]); wherein the articulation control lock is configured to urge the first elongate member in tension such that the variable locking force is a variable locking tension (the biasing tension force from the spring, Paras. [0805]-[0809]), wherein the articulation control lock in the locked articulation state increases the variable locking tension on the first elongate member (Paras. [0805]-[0809]), and wherein the articulation control lock in the unlocked articulation state decreases the variable locking tension on the first elongate member (Paras. [0805]-[0809]); wherein transitioning the articulation control lock from the unlocked articulation state toward the locked articulation state is configured to proximally urge the first elongate member with increasing tension (Para. [0807]); wherein the articulation section includes a second elongate member (121142, Figs. 153) extending through at least a portion of the proximal end portion and configured to selectively longitudinally translate to thereby urge deflection of the distal end portion (Fig. 153), wherein the transmission assembly is operatively connected between the articulation control member and the second elongate member of the articulation section (Figs. 141, 144, and 154 and Paras. [0744] and [0802]), wherein the articulation control lock is operatively connected to the second elongate member and configured to selectively transition between the locked articulation state and the unlocked articulation state via a variable locking force (Figs. 153-154 and Paras. [0805]-[0809], the articulation control lock is operatively connected to the second elongate member and configured to selectively transition between the locked articulation state and the unlocked articulation state via a variable locking force from the spring 121224 by the articulation control lock, such that the displacement of the spring by the articulation control lock provides the variable locking force), wherein the articulation control lock in the locked articulation state increases the variable locking force on the second elongate member to increase rigidity of the articulation section thereby inhibiting deflection of the articulation section (Paras. [0805]-[0809]), and wherein the articulation control lock in the unlocked articulation state decreases the variable locking force on the second elongate member to decrease rigidity of the articulation section thereby allowing greater deflection of the articulation section relative to the locked articulation state (Paras. [0805]-[0809]); wherein the articulation control member is rotatably mounted relative to the shaft assembly (Para. [0802]); a housing body (121110, Figs. 153 and 154) defining a slot (the slot through which the 121120 is positioned, Fig. 154), wherein the articulation control member is configured to move at least partially out from the slot from a retracted position (Figs. 154, 143, and 79A) to an extended position (Fig. 144) as the articulation control lock - 12 -Serial No. 16/919,286 transitions respectively from the locked articulation state to the unlocked articulation state for improved access by the operator (Para. [0750] and [0390]); wherein the articulation control member is biased toward the retracted position (Fig. 79A and Para [0584]); wherein the articulation section is configured to deflect the distal end portion relative to the longitudinal axis from a straight configuration to an articulated configuration (Para. [0815]), and wherein the articulation control lock is configured to transition between the locked and unlocked articulation states while the articulation section remains in at least one of the straight or articulated configurations (Paras. [0805]-[0809]); wherein the transmission assembly further includes an articulation body resiliently (such as 9440, Fig. 79A) mounted relative to the shaft assembly and configured to be moved from a locked articulation position to an unlocked articulation position (Figs. 79A and 79B and Para. [0390]), wherein the articulation control lock in the locked articulation state directs the articulation body to the locked articulation position, and wherein the articulation control lock in the unlocked articulation state directs the articulation body to the unlocked articulation position (Paras. [0805]-[0809]); wherein the articulation body is biased toward the locked articulation position (Fig. 79A and Para. [0584]); wherein the shaft assembly includes an acoustic waveguide (180, Fig. 147 and Para. [0799]) configured to connect to an ultrasonic transducer assembly (121012, Fig. 152); wherein the second elongate member is configured to translate relative to the first elongate member and actuate the articulation section to thereby deflect the distal end portion relative to the -14-Serial No. 16/919,286 longitudinal axis (Paras. [0801]-[0809]); wherein the first and second elongate members are proximally resiliently biased toward the locked articulation state (Fig. 79 and Para. [0584], first and second elongate members are proximally resiliently biased toward the locked articulation state by spring 9440); transitioning the articulation control lock from the locked articulation state to the unlocked articulation state in order to decrease rigidity of the articulation section while the articulation section is in a straight configuration (Paras. [0807]-[0809]); and actuating the articulation section from the straight configuration to an articulated configuration while the articulation control lock is in the unlocked articulation state thereby deflecting the end effector relative to the longitudinal axis (Paras. 0807]-[0809]). 
Allowable Subject Matter
Claims 26 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160302812 A1	Monroe; David A. et al. discloses an ultrasonic surgical instrument with rigidizing articulation drive members.
US 20160302818 A1	Weisenburgh, II; William B. et al. discloses an ultrasonic surgical instrument with movable rigidizing members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771